Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Tamsen L. Barrett on April 29th, 2022.

In claim 1, 
Line 9, amend “sulfur-containing” to “sulfur containing”.
In claim 2, 
Line 3, amend “the catalyst” to “the inactive hydroconversion catalyst”.
In claim 5, 
Line 1, amend “the temperature difference” to “a temperature difference”.
In claim 13, 
Line 1, amend “sulfur-containing” to “sulfur containing”.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The present claims are allowable over the “closest” prior art Dufresne et al., US 6,417,134 (Dufresne) (provided in IDS received on 01/24/2020).
Dufresne discloses a process for the ex-situ presulfuration (i.e., ex-situ of a hydroconversion processing unit) of a catalyst for the hydroconversion of hydrocarbons in the presence of hydrogen and of at least one sulfurated compound, it is characterized in that the catalyst is also brought into contact with at least one hydrocarbon compound (Dufresne, Abstract).
However, Dufresne does not disclose or suggest the hydrocarbon compound is a solid hydrocarbon containing material, as presently claimed. In contrary, Dufresne discloses the hydrocarbon compound is chosen from the group constituted by the liquid hydrocarbons (Dufresne, column 2, lines 6-7).
In light of the above, the present claims are allowable.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELING ZHANG whose telephone number is (571)272-8043. The examiner can normally be reached Monday - Friday: 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K. Z./Examiner, Art Unit 1732                                                                                                                                                                                                        
/MELISSA S SWAIN/Primary Examiner, Art Unit 1732